UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
ERIN FULLER,

                                     Plaintiff,
                                                                                        15-CV-5065 (CS)
                  -against-
                                                                                   OPINION AND ORDER
ADVANCED RECOVERY, INC.,

                                    Defendant.
-----------------------------------------------------------------x
Appearances:

Stephen Bergstein
Bergstein & Ullrich, LLP
New Paltz, New York
Counsel for Plaintiff

James J. Herkenham
Attorney at Law
Port Jervis, New York
Counsel for Defendant

Seibel, J.

         Before the Court is the Motion for Summary Judgment of Plaintiff Erin Fuller. (Doc.

32.) For the following reasons, Plaintiff’s motion is GRANTED to the extent set forth below.

I.       BACKGROUND

         The following facts are taken from the Plaintiff’s Local Civil Rule 56.1 Statement and

supporting materials and are undisputed.1


1
  Rule 56.1 of the Local Civil Rules of the United States District Courts for the Southern and Eastern Districts of
New York imposes a burden on the party opposing a motion for summary judgment to submit a counter-statement
controverting the moving party’s statement of material facts, indicating which facts are in dispute that would require
a trial. Local Rule 56.1(b). Under the Local Rule, “[i]f the opposing party then fails to controvert a fact so set forth
in the moving party’s Rule 56.1 statement, that fact will be deemed admitted.” Giannullo v. City of N.Y., 322 F.3d
139, 140 (2d Cir. 2003) (citing Local Rule 56 .1(c)). Thus, “[w]here the party opposing a motion for summary
judgment fails to submit a proper counter-statement of material facts, controverting the moving party’s statement,
courts have deemed the moving party’s statement of facts to be admitted and have granted summary judgment in
favor of the moving party on the basis of the uncontroverted facts.” D’Nelson v. Costco Wholesale Corp., No. 03-
CV-219, 2006 WL 767866, at *3 (E.D.N.Y. Mar. 24, 2006) (collecting cases). Because Defendant failed to file a

                                                           1
         A.       Facts

         In October 2010, Plaintiff filed a charge of discrimination with the New York State

Division of Human Rights (“SDHR”), alleging that Defendant terminated her employment

because of her gender. (P’s 56.1 Stmt. ¶ 1; Doc. 36 (“Bergstein Affirm.”) Ex. 1.)2 In September

2012, the SDHR found probable cause that Defendant discriminated against Plaintiff based on

sex, (P’s 56.1 Stmt. ¶ 3; Bergstein Affirm. Ex. 3 at 1), and in August 2013, the SDHR found

probable cause that Defendant discriminated against Plaintiff based on sex and disability,

(Bergstein Affirm. Ex. 4 at 1).

         The SDHR held a public hearing on this matter on two days in December 2013 and one

day in February 2014. (P’s 56.1 Stmt. ¶ 5; Bergstein Affirm. Ex. 9 at 63.) During the hearing,

the parties disputed whether the SDHR should have required one of the witnesses, James Fuller

(Plaintiff’s brother), to testify in person. (P’s 56.1 Stmt. ¶ 6.) The administrative law judge

(“ALJ”) allowed James Fuller to testify over the phone. (Id.) Before the close of the hearing,

Defendant filed an Order to Show Cause in Orange County Supreme Court asking the judge to

order James Fuller to testify in person and bring with him certain records that Defendant had

subpoenaed. (Id.; Bergstein Affirm. Ex. 5.) Plaintiff opposed the Order to Show Cause. (P’s

56.1 Stmt. ¶ 6; Bergstein Affirm. Ex. 6.) On March 3, 2014, the Orange County Supreme Court

denied the relief sought in the Order to Show Cause, ruling that the SDHR vests ALJs with



56.1 counter-statement, I may consider the facts in Plaintiff’s 56.1 Statement, (Doc. 35 (“P’s 56.1 Stmt.”)),
undisputed.
2
 In describing the basis of discrimination she faced in her employment, Plaintiff uses the term “gender” in her 56.1
Statement, (P’s 56.1 Stmt. ¶ 1), and in her complaint to the NYSDHR, (Bergstein Affirm. Ex. 1 ¶ 10). The first page
of the NYSDHR complaint, however, provides options for complainants to indicate the basis upon which the
complainant alleges he or she was discriminated, and Plaintiff selected the option labeled “Sex.” (Id. at 1.) This
order assumes Plaintiff to be using “gender” and “sex” interchangeably.
3
  Citations to Exhibit 9 of the Bergstein Affirmation refer to the Court’s electronic case filing system page number
stamped at the top of each page.

                                                          2
discretion to allow witnesses to testify over the phone and that Defendant’s counsel had a full

opportunity to cross examine James Fuller. (P’s 56.1 Stmt. ¶ 7; Bergstein Affirm. Ex. 7.)

         In February 2015, the ALJ to whom the matter had been reassigned ruled that Defendant

discriminated against Plaintiff because of her sex and disability.4 (P’s 56.1 Stmt. ¶ 8; Bergstein

Affirm. Ex. 9 at 18-19.) After the parties had the opportunity to object to the ALJ’s

recommended order, the SDHR Commissioner in April 2015 adopted the finding that Defendant

discriminated against Plaintiff. (P’s 56.1 Stmt. ¶ 9; Bergstein Affirm. Ex. 10.) The Equal

Employment Opportunity Commission (“EEOC”) issued a Right to Sue letter in connection with

Plaintiff’s charge (which was deemed to be dual-filed with the SDHR and the EEOC) in May

2015. (P’s 56.1 Stmt. ¶ 10; Bergstein Affirm. Ex. 11.)

         B.       Procedural History

         After the EEOC issued the Right to Sue letter in May 2015, Plaintiff timely filed the

instant action seeking to recover, as a “prevailing party” under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e-5(k), and the Americans with Disabilities Act, 42 U.S.C. § 12205,

the attorneys’ fees and costs expended in the state court and SDHR proceedings. (Doc. 1).5

While Defendant appealed the SDHR’s determination to the Appellate Division of the New York

Supreme Court, Plaintiff filed a motion for summary judgment in this case. (Doc. 18.) This

Court denied the motion without prejudice to renewal following the Appellate Division’s

decision. (Doc. 26.)




4
  Plaintiff had not raised retaliation in her SDHR complaint but sought at the hearing to amend her claim to include
that allegation. The ALJ denied the application, finding the claim to be time-barred. (Bergstein Affirm. Ex. 9 at
15.)
5
 The DHR lacks authority to award attorneys’ fees. See Ballard v. HSBC Bank USA, N.A., 827 F. Supp. 2d 187,
191 (W.D.N.Y. 2011).

                                                          3
       On June 8, 2018, Plaintiff’s counsel informed the Court by letter that the Appellate

Division had upheld the SDHR’s determination and that Plaintiff’s summary judgment motion

was now ripe for review. (Doc. 28.) Plaintiff requested the opportunity to supplement her

papers to cover the time spent on the appeal, so the Court set a new briefing scheduling. (Docs.

29-30.) On June 14, 2018, Plaintiff filed her motion for summary judgment, (Doc. 32); the

Affirmation of her attorney, Stephen Bergstein, (Doc. 31 (“Bergstein Suppl. Affirm.”)); the

Affirmation of Helen G. Ullrich, (Doc. 33 (“Ullrich Affirm.”)); a memorandum of law in support

of her motion, (P’s Mem.); and her Rule 56.1 Statement, (P’s 56.1 Stmt.). The next day, Plaintiff

filed another affirmation from Mr. Bergstein. (Bergstein Affirm.) On July 12, 2018,

Defendant’s counsel filed a letter to the Court that included a request to opt out from mandatory

electronic filing, (Doc. 37 at 1); the Affirmation of Defendant’s counsel, James J. Herkenham,

(id. at 2-7 (“Herkenham Affirm.”)); and an exhibit, which is a news article, (id. at 8-11). On July

17, 2018, Plaintiff filed a reply memorandum of law, (Doc. 38); and the Supplemental

Affirmation of her counsel, (Doc. 39 (“Bergstein Reply Affirm.”)).

II.    DISCUSSION

       A.      Summary Judgment

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he dispute about a material fact is ‘genuine’ . . . if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law . . . . Factual disputes that are irrelevant or unnecessary will not be




                                                  4
counted.” Id. On a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to “present evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d

Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “The mere existence of a

scintilla of evidence in support of the [non-movant’s] position will be insufficient; there must be

evidence on which the jury could reasonably find for the [non-movant].” Anderson, 477 U.S. at

252. Moreover, the non-movant “must do more than simply show that there is some

metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986), and he “may not rely on conclusory allegations or unsubstantiated

speculation,” Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (internal

quotation marks omitted).

        “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other

materials . . . .” Fed. R. Civ. P. 56(c)(1). Where an affidavit is used to support or oppose the

motion, it “must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant . . . is competent to testify on the matters stated.” Fed. R.

Civ. P. 56(c)(4); see Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 310 (2d

Cir. 2008). In the event that “a party fails . . . to properly address another party’s assertion of

fact as required by Rule 56(c), the court may,” among other things, “consider the fact undisputed



                                                   5
for purposes of the motion” or “grant summary judgment if the motion and supporting materials

– including the facts considered undisputed – show that the movant is entitled to it.” Fed. R. Civ.

P. 56(e)(2)-(3).

       B.      Attorneys’ Fees

       Plaintiff, as the fee applicant, “bears the burden of establishing entitlement to an award

and documenting the appropriate hours expended and hourly rates,” Nautilus Neurosciences, Inc.

v. Fares, No. 13-CV-1078, 2014 WL 1492481, at *1 (S.D.N.Y. Apr. 16, 2014) (internal

quotation marks omitted), and must support its motion with “contemporaneous time records that

‘[specify], for each attorney, the date, the hours expended, and the nature of the work done,’”

Bhungalia Family, LLC v. Agarwal, 317 F. Supp. 3d 727, 739 (S.D.N.Y. 2018) (alteration in

original) (quoting Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 148 (2d Cir. 2014)).

       The Court “retains discretion to determine . . . what constitutes a reasonable fee.” Millea

v. Metro-N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (alteration in original) (internal quotation

marks omitted). The Supreme Court and Second Circuit have held that “the lodestar – the

product of a reasonable hourly rate and the reasonable number of hours required by the case –

creates a ‘presumptively reasonable fee.’” Id. (quoting Arbor Hill Concerned Citizens

Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 183 (2d Cir. 2008); see also Perdue v.

Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). In assessing the reasonableness of attorneys’

fees, the Court must: “(1) determine the reasonable hourly rate; (2) determine the number of

hours reasonably expended; (3) multiply the reasonable hourly rate by the number of hours

reasonably expended to determine the presumptively reasonable fee; and (4) make an appropriate

adjustment to arrive at the final fee award.” Creighton v. Dominican Coll., No. 09-CV-3983,

2011 WL 4914724, at *6 (S.D.N.Y. Aug. 16, 2011). “The reasonable hourly rate is the rate a



                                                 6
paying client would be willing to pay . . . bear[ing] in mind that a reasonable, paying client

wishes to spend the minimum necessary to litigate the case effectively.” Arbor Hill, 522 F.3d at

190. “[T]here is no precise rule or formula for determining a proper attorney’s fees award;

rather, the district court should exercise its equitable discretion in light of all relevant factors.”

Beastie Boys v. Monster Energy Co., 112 F. Supp. 3d 31, 48 (S.D.N.Y. 2015) (alteration in

original) (internal quotation marks omitted).

         Plaintiff represents that she incurred a total of $106,287.87 in fees:

       Description            Hours       Hourly Rate            Fees                       Source
    Attorneys’ fees to
     prosecute case in
                                                                                Bergstein Affirm. Ex. 13.
      SDHR, Orange           204.806        $400.00          $81,920.00
                                                                               Bergstein Reply Affirm. ¶ 2.
     County Supreme
    Court, and SDNY
    Attorneys’ fees to
     handle appeal in         42.63         $400.00          $17,052.00       Bergstein Suppl. Affirm. Ex. 2
    Appellate Division
        Paralegals            51.15         $100.00           $5,115.00          Bergstein Affirm. Ex. 13.
          Costs                                               $2,200.87          Bergstein Affirm. Ex. 14.
          Total                                              $106,287.87

                  1.       Reasonable Hourly Rate

         A reasonable hourly rate must be in line with the rates “prevailing in the community for

similar services of lawyers of reasonably comparable skill, experience, and reputation.” Cruz v.

Local Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1159 (2d Cir. 1994) (internal

quotation marks omitted); see Rosado v. City of N.Y., No. 11-CV-4285, 2012 WL 955510, at *4


6
  Plaintiff alleges that Mr. Bergstein and Ms. Ullrich expended 199.30 hours prosecuting her case. (Bergstein
Affirm. Ex. 13.) In a reply affirmation, Mr. Bergstein explained, “I expended 5.5 hours responding to Defendants’
arguments in opposition to this motion. These hours were all expended on July 16, 2018.” (Bergstein Reply Affirm.
¶ 2.) Although Mr. Bergstein’s reply affirmation is not a contemporaneous time record, I find Mr. Bergstein’s reply
affirmation sufficient to allow the Court to determine whether the fee is reasonable because he “specif[ied] relevant
dates, time spent, and work done.” Creighton, 2011 WL 4914724, at *6.

                                                         7
(S.D.N.Y. Mar. 15, 2012) (“The relevant community to which the court should look is the

district in which the case was brought.”) (internal quotation marks omitted). “The court may

determine the reasonable hourly rate by relying both on its own knowledge of comparable rates

charged by lawyers in the district and on evidence proffered by the parties.” Congregation

Rabbinical Coll. of Tartikov, Inc. v. Village of Pomona, 188 F. Supp. 3d 333, 338 (S.D.N.Y.

2016) (internal quotation marks omitted).

       Here, Mr. Bergstein and Ms. Ullrich each charge clients $400 per hour for their time and

$100 per hour for paralegals. Defendant does not dispute that those hourly rates are reasonable,

(Herkenham Affirm. ¶ 3), and I find that they are. Plaintiff supported her motion with the

admission dates and experience of the attorneys who worked on the case. (Bergstein Affirm. Ex.

12; Ullrich Affirm.) The documents submitted by Plaintiff’s attorneys represent, and the case

law confirms, that the rates Plaintiff’s counsel charged are at or below the rates charged for

similar services by lawyers and paralegals in this district with reasonably comparable experience,

skill and reputation. See, e.g., Balu v. City of N.Y., No. 12-CV-1071, 2016 WL 884666, at *4

(S.D.N.Y. Mar. 8, 2016) (awarding $450 hourly rate to experienced and successful civil rights

litigator); Charles v. City of N.Y., No. 13-CV-3547, 2014 WL 4384155, at *3-4 (S.D.N.Y. Sept.

4, 2014) (awarding $450 hourly rate in civil rights action to attorney with 24 years of

experience); Spencer v. City of N.Y., No. 06-CV-2852, 2013 WL 6008240, at *4-5 (S.D.N.Y.

Nov. 13, 2013) (awarding $400 hourly rate in civil rights action to attorneys with 10 and 20

years of experience, respectively, finding rate to be “in line with the hourly rates set for attorneys

with similar experience and backgrounds in this forum”) (collecting cases); Greene v. City of

N.Y., No. 12-CV-6427, 2013 WL 5797121, at *4 (S.D.N.Y. Oct. 25, 2013) (concluding that “the

rate of $375 per hour is on par with rates charged by seasoned civil rights solo practitioners with



                                                  8
comparable experience” for attorney with nearly 20 years of experience); Tatum v. City of N.Y.,

No. 06-CV-4290, 2010 WL 334975, at *5 (S.D.N.Y. Jan. 28, 2010) (noting that case law

supported $125 per hour for paralegal work in civil rights litigation). The Court, therefore,

considers the rates charged by Plaintiff’s counsel reasonable.

               2.      Hours Reasonably Expended

       “The party seeking attorneys’ fees bears the burden of demonstrating that the claimed . . .

number of hours [is] reasonable,” and the “amount of time expended must be adequately

supported by contemporaneous time records that specify relevant dates, time spent, and work

done.” Creighton, 2011 WL 4914724, at *6 (alterations in original) (internal quotation marks

omitted). “Adjustments must be made to the number of hours expended based on case-specific

factors, including deductions for ‘excessive, redundant, or otherwise unnecessary hours.’” Id.

(quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999)). “In so doing, the

district court does not play the role of an uninformed arbiter but may look to its own familiarity

with the case and its experience generally as well as to the evidentiary submissions and

arguments of the parties.” Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir. 2009) (internal quotation

marks omitted). “The critical inquiry is ‘whether, at the time the work was performed, a

reasonable attorney would have engaged in similar time expenditures.’” Cesario v. BNI Constr.,

Inc., No. 07-CV-8545, 2008 WL 5210209, at *7 (S.D.N.Y. Dec. 15, 2008) (quoting Grant v.

Martinez, 973 F.2d 96, 99 (2d Cir. 1992)), report and recommendation adopted, 2009 WL

424136 (S.D.N.Y. Feb. 19, 2009).

       Defendant’s opposition focuses largely on irrelevant factors, such as counsel’s

disapproval of SDHR’s administrative scheme; the amount his clients paid him; his view that the

ALJ was biased and incompetent; and his opinion that the LGBTQ community was disappointed



                                                 9
that the Appellate Division affirmed the SDHR decision without writing a precedential decision

on transgender rights. (See Herkenham Affirm. ¶¶ 4-8, 11-12.) These comments are almost

entirely inappropriate as well as being beside the point.

        The only substantive point Defendant’s counsel makes is that it was not necessary for

Plaintiff to have two experienced lawyers for the SDHR hearing. (See id.) I agree. While two

(or more) lawyers may sometimes be appropriate in a complex case, see Simmonds v. N.Y.C.

Dep’t of Corr., No. 06-CV-5298, 2008 WL 4303474, at *6 (S.D.N.Y. Sept. 16, 2008) (“The use

of multiple attorneys . . . is not unreasonable per se.”) (alteration in original) (internal quotation

marks omitted); Danaher Corp. v. Travelers Indem. Co., No. 10-CV-121, 2015 WL 1647435, at

*5 (S.D.N.Y. Apr. 14, 2015) (bills from over four different attorneys plus support staff were

reasonable in light of the complexity of the case); Rozell v. Ross-Holst, 576 F. Supp. 2d 527, 541

(S.D.N.Y. 2008) (it was not unreasonable for multiple attorneys to participate in “the most

critical points in the litigation”), this was a short hearing (three days, only two of which were

consecutive and only one of which was a full day, (see Bergstein Affirm. Ex. 13 at 2-3)), and

while it may have been legally complex and factually challenging, it was not factually complex.

The issue was simply whether Plaintiff had been fired because she is transgender or because of

misfeasance on the job. An experienced civil rights litigator should be able to handle such a

hearing alone. See Martinez v. Thompson, No. 04-CV-440, 2008 WL 5157395, at *16

(N.D.N.Y. Dec. 8, 2008) (“I find nothing in the record now before me to justify [two experienced

attorneys billing at high rates] in this case, and conclude that absent unusual circumstances not

now presented, a reasonable paying client would not generally be willing to readily compensate

for such an extravagance.”).




                                                  10
       Plaintiff argues that because there is no discovery in advance of SDHR hearings, “[a]

second attorney at the hearing is essential because the lawyers have to formulate strategy on-the-

spot and during breaks in the proceeding,” and that “[i]n that atmosphere, two heads are always

better than one.” (P’s Reply at 1.) But two heads are better than one in almost any atmosphere,

and strategic calls and on-the-spot decisions are the stuff of any trial. Indeed, the absence of

discovery in SDHR cases, and thus the absence of the need to be familiar with documents or

prior statements of witnesses, would – if anything – make SDHR trials simpler than court trials.

Based on the information provided, including Plaintiff’s post-hearing submission, (Bergstein

Affirm. Ex. 8), and the ALJ’s decision, (id. Ex. 9), the Court finds two attorneys for what was

essentially a simple exercise in fact development to be unreasonable, and thus will include in its

calculation only Mr. Bergstein’s time for the SDHR hearing. I accordingly deduct the 41.35

hours Ms. Ullrich expended preparing Plaintiff for the hearing and traveling to and attending it.

(See id. Ex. 13.) The remaining hours are reasonable given the magnitude of the tasks, and there

is no duplicative work apart from the hearing.

               3.      Presumptively Reasonable Fee

       By multiplying the reasonable hourly rates by the number of hours reasonably expended,

the presumptively reasonable attorneys’ fee is $82,432.00 in attorneys’ fees and $5,115.00 for

paralegal services.

               4.      Reasonable Adjusted Award

       The Court considers “whether an upward or downward adjustment of the fee is warranted

based on factors such as the extent of the plaintiff[’]s success in the litigation.” Robinson v. City

of N.Y., No. 05-CV-9545, 2009 WL 3109846, at *3 (S.D.N.Y. Sept. 29, 2009). In awarding fees,

“‘the most critical factor is the degree of success obtained.’” Patterson v. Balsamico, 440 F.3d



                                                 11
104, 123 (2d Cir. 2006) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)). When a

plaintiff has obtained only partial success, the Court may “‘attempt to identify specific hours that

should be eliminated, or it may simply reduce the [requested] award to account for the limited

success.’” Creighton, 2011 WL 4914724, at *8 (alteration in original) (quoting Abrahamson v.

Bd. of Educ. of Wappinger Falls Cent. Sch. Dist., 374 F.3d 66, 79 (2d Cir. 2004)).

       Defendants do not dispute that Plaintiff won in this case, but argue that she only won “in

a somewhat more relaxed and informal setting than [f]ederal [c]ourt; demanding much less

preparation than either a jury or a bench trial in either [f]ederal or New York State Court.”

(Herkenham Affirm. ¶ 13.) Defendants also argue that the lodestar is too high “given the

claimed damages[] can only be described as modest.” (Id. ¶ 9.) I disagree with the Defendant’s

assessment. Plaintiff achieved a complete success on the merits in the SDHR and I see no reason

or controlling precedent supporting Defendant’s argument. The SDHR awarded Plaintiff

$30,000 in pain and suffering and $14,560 in lost wages, in addition to fining the Defendant

$20,000 for violating the Human Rights Law. (Bergstein Affirm. Ex. 9 at 25-26.) Defendant’s

counsel’s resort to labeling the ALJ “biased, and basically incompetent,” (Herkenham Affirm.

¶ 8), is not only unprofessional and unwarranted but unsubstantiated and unavailing.

Accordingly, given the successful outcomes obtained by Plaintiff in this hard-fought case, the

Court sees no reason to reduce the presumptively reasonable fee. See Star Ins. Co. v. A&J

Constr. of N.Y., Inc., No. 15-CV-8798, 2018 WL 6177857, at *6 (S.D.N.Y. Nov. 26, 2018).

       C.      Attorneys’ Costs

       Plaintiff also seeks costs incurred by its attorneys in litigation. Based on the itemized list

of costs submitted in its moving papers, Plaintiff’s attorneys’ costs total $2,200.87. (Bergstein

Affirm. Ex. 14.) Plaintiff can recover “reasonable out-of-pocket expenses incurred by attorneys



                                                 12
and ordinarily charged to their clients.” U.S. Football League v. Nat’l Football League, 887

F.2d 408, 416 (2d Cir. 1989).

        Plaintiff’s attorney costs for travel, photocopying, mail, court fees, and transcripts are

reasonable. See Westport Ins. Corp. v. Hamilton Wharton Grp., Inc., 483 F. App’x 599, 605 (2d

Cir. 2012) (summary order) (postage, electronic legal research and photocopying costs were “the

sort of expenses that may ordinarily be recovered as part of a fee award”); Bhungalia, 317 F.

Supp. 3d at 745 (“Costs for shipping, filing fees, process servers, and litigation support are

recoverable.”); Themis Capital v. Democratic Republic of Congo, No. 09-CV-1652, 2014 WL

4379100, at *12 (S.D.N.Y. Sept. 4, 2014) (reimbursing plaintiffs for “making copies[] and

ordering transcripts”); Shannon v. Fireman’s Fund Ins. Co., 156 F. Supp. 2d 279, 305 (S.D.N.Y.

2001) (ordering reimbursement to plaintiff for filing fees and Federal Express costs).

        Accordingly, the Court grants an award of $89,747.87 in total for attorneys’ fees and

costs, representing $82,432.00 in attorneys’ fees, $5,115.00 for paralegal services, and $2,200.87

in costs.

III.    CONCLUSION

        For the reasons discussed above, Defendant’s Motion for Summary Judgment, (Doc. 32),

is GRANTED to the extent that Plaintiff is entitled to fees and costs totaling $89,747.87. The

Clerk of Court is respectfully directed to terminate the pending motion, (Doc. 32), enter

judgment for Plaintiff, and close the case.

SO ORDERED.

Dated: December 20, 2018
       White Plains, New York

                                                       _____________________________
                                                           CATHY SEIBEL, U.S.D.J.



                                                  13
